911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel REYNOLDS, Plaintiff-Appellant,v.William WILKINS, Gerald Baliles, Edward W. Murray, David L.Graham, Kim Blackwell, Carl K. Hester, Sergeant Crawford,William Smith, Captain Smith, Ray T. Shurling, James E.Clark, Major Gauldin, Defendants-Appellees.
No. 90-6066.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (C/A No. 89-707-N)
Nathaniel Reynolds, appellant pro se.
William W. Muse, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Nathaniel Reynolds appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Reynolds v. Wilkins, C/A No. 89-707-N (E.D.Va. Apr. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Reynolds' request for appointment of counsel in this Court